                 Case 1:21-cv-05098-LJL Document 14 Filed 08/04/21 Page 1 of 2




                                             THE CITY OF NEW YORK
GEORGIA M. PESTANA                          LAW DEPARTMENT                                            Andrew J. Rauchberg
Corporation Counsel                             100 CHURCH STREET                                       phone: 212-356-0891
                                                NEW YORK, NY 10007                             email: arauchbe@law.nyc.gov

                                                                      August 4, 2021
                                           The motion to adjourn the conference is DENIED. At the
                                           conference, the parties should be prepared to discuss the planned
                                           motion to dismiss and a schedule for it as well as the defendants’
       BY ECF                              request for a stay. Defendants shall make arrangements for
                                           Plaintiff to be available for the telephonic conference. The Clerk of
       Honorable Lewis J. Liman            Court is respectfully directed to mail a copy of this Order to
       United Stated District Judge        Plaintiff. SO ORDERED. 8/4/2021
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                      Re:     Mirzo Atadzhanov v. New York City Department of Correction, et al,
                              21-CV-5098 (LJL)(RWL)

       Dear Judge Liman:

                       I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
       Corporation Counsel of the City of New York in the above-referenced action, in which the
       plaintiff pro se, Mirzo Atadzhanov, alleges his constitutional rights were violated while he was
       in the custody of the New York City Department of Correction because he allegedly was not
       provided with pureed food, or was allegedly provided with pureed food that was undated. I write
       regarding the initial pretrial conference currently scheduled for August 9, 2021 (Dkt. No. 8), the
       prospect of discovery, and the proposed case management plan that was filed by Plaintiff on
       August 3, 2021.

                        On July 19, 2021, the Court issued a Notice of Pretrial Conference and Order,
       scheduling an initial pretrial conference for August 9, 2021, and Ordering any Defendant
       intending to move to dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure to file a
       one sentence letter indicating the Defendant’s intent to make a motion to dismiss. (See Dkt. No.
       8.) In accordance with that Order, on August 2, 2021, Defendant City of New York served and
       filed a letter to the Court indicating its intent to serve and file a motion to dismiss. (See Dkt. No.
       11.)

                       Also on August 2, 2021, and pursuant to the Court’s Order dated July 6, 2021, the
       City filed an executed waiver of summons, by which the City’s response to the Complaint is now
       due by October 1, 2021. Also pursuant to the Court’s July 6, 2021 Order, this Office has written

                                                       -1-
          Case 1:21-cv-05098-LJL Document 14 Filed 08/04/21 Page 2 of 2




to Plaintiff for information pertaining to the John/Jane Doe Defendants. We hope to be able to
identify these individuals by September 6, 2021, as the Court has Ordered, after which we will
endeavor to enter into representation agreements with them. Ultimately, we hope to submit a
single response on behalf of all the Defendants we represent.

               In light of our intent to move to dismiss the Complaint, the City believes dates for
discovery should be set only if the contemplated motion is denied in whole or in part.
Accordingly, the City respectfully requests that discovery be stayed, for now, and respectfully
proposes that discovery begin after the City, and the other Defendants represented by this Office,
have answered the Complaint (after their motion is denied in whole or in part). Because Plaintiff
is presently incarcerated, and is proceeding pro se, we have not been able to discuss this with
him. Similarly, the proposed plan submitted by Plaintiff, filed on August 3, 2021, was not
discussed with this office, but was prepared and submitted unilaterally. To the extent that plan
indicates that the parties have conferred and have agreed to proceed before the assigned
Magistrate, that is not the case.

               Based on the foregoing, the City also respectfully requests that the conference
scheduled for Monday, August 9, 2021, be adjourned and rescheduled on a date convenient for
the Court after Defendants’ motion is decided (and again, only if the motion is denied in whole
or in part). This is the City’s first request to adjourn this conference, and again, we have not
been able to discuss this with Plaintiff or obtain his consent. 1 If the Court prefers, we are of
course prepared to discuss all of this at the conference. 2

               Thank you for your consideration of this matter.

                                                            Respectfully submitted,


                                                            ___s/________________________
                                                            Andrew J. Rauchberg
                                                            Assistant Corporation Counsel

                                                            Min Kyung Cho
                                                            Assistant Corporation Counsel

cc:    Mirzo Atadzhanov
       Plaintiff pro se
       North Infirmary Command
       15-00 Hazen Street
       New York, New York 11370
       (by regular mail)

1
  My colleague, Min Kyung Cho, wrote Plaintiff a letter dated July 30, 2021, to obtain his
consent to this request, but he has not yet been able to respond.
2
  If the conference proceeds, and if discovery is to proceed in the near-term, the City (or the
parties jointly) can submit a proposed case management plan consistent with the schedule
discussed at the conference.
                                               -2-
